MEMORANDUM **
To the extent petitioner is requesting that we review the Board of Immigration Appeals’ June 21, 2005 decision, we lack jurisdiction to do so because this petition for review was not filed within 30 days of that decision. Accordingly, respondent’s motion to dismiss this petition for review in part is granted. See 8 U.S.C. § 1252(b)(1); Sheviakov v. INS, 237 F.3d 1144 (9th Cir.2001); Narayan v. INS, 105 F.3d 1335 (9th Cir.1997) (order).
Respondent’s motion for summary disposition in part is granted because the remaining question raised by this petition for review is so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition).
DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.